                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

NATIVIDAD PEREZ                                                                        PLAINTIFF

v.                                    No. 2:17-CV-02162

MIAN ENTERPRISES, INC. d/b/a
Hugs & Biscuits #3; and ANWAR
AHMAD                                                                             DEFENDANTS

                                          JUDGMENT

       For the reasons set out in the Court’s opinion and order entered on this date, and the opinion

and order (Doc. 17) entered on August 1, 2018, IT IS HEREBY ADJUDGED:

       Defendant Anwar Ahmad is entitled to judgment on Plaintiff Natividad Perez’s Federal

Labor Standards Act and Arkansas Minimum Wage Act claims against him, and those claims are

DISMISSED WITH PREJUDICE.

       Plaintiff Natividad Perez is entitled to judgment on her Federal Labor Standards Act and

Arkansas Minimum Wage Act claims against Defendant Mian Enterprises, Inc. in the amount of

$5,820.17 in unpaid wages and $5,820.17 in liquidated damages, for a total amount of $11,640.34.

Post-judgment interest will accrue at a rate of 2.67%.

       Plaintiff Natividad Perez is further entitled to attorney’s fees in the amount of $7,000 and

costs in the amount of $480.67.

       IT IS SO ADJUDGED this 26th day of October, 2018.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE
